828 F.2d 670
David W. TROEDEL, Petitioner-Appellee, Cross-Appellant,v.Richard DUGGER, Secretary, Florida Department ofCorrections, Respondent- Appellant, Cross-Appellee.
No. 86-5860.
United States Court of Appeals,Eleventh Circuit.
Sept. 4, 1987.

Richard E. Doran, Asst. Atty. Gen., Dept. of Legal Affairs, Miami, Fla., Peggy A. Quince, Dept. of Legal Affairs, Tampa, Fla., for respondent-appellant, cross-appellee.
Capital Collateral Representative, Mark Evan Olive, Tallahassee, Fla., Steven H. Malone, Sp. Appointed Asst. Representative, Office of Capital Collateral Representative, W. Palm Beach, Fla., for petitioner-appellee, cross-appellant.
Appeals from the United States District Court for the Southern District of Florida.
Before FAY, ANDERSON and EDMONDSON, Circuit Judges.
PER CURIAM:


1
The judgment of the district court is AFFIRMED for the reasons stated in its Order Granting Petition for Writ of Habeas Corpus of September 23, 1986.  667 F. Supp. 1456.